'SEAMAN, Circuit Judge.
The decision of this court, on appeal from the prior adjudication of infringement of the patent, rested affirmance of that decree, as stated at the outset of the opinion, upon this proposition:
“Apart from tbe main idea of the patentees, that the unit in their patented ticket should be expressed in money, instead of miles, we do not see anything in the patent that the defendants have infringed; for whether the physical differences, introduced by the patentees, are patentable invention or not, they are so narrow, and make the patent so limited, that the alleged infringing device (differing also in form) does not seem to us to be included.”
Finding utility therein for interchangeable mileage tickets, and no evidence in the record of prior use of the patentees’ conception thus stated, the opinion proceeds to the deductions that the claim involves patentable novelty and supports the charge of infringement.
*279The defendant (appellee here) thereupon petitioned this court for leave to reopen the cause in the trial court for introduction of proof of prior public use of this assumed conception, in a so-called “Burlington excess baggage ticket,” exhibited with the petition and supported by affidavits tending to show prior use. Such petition was granted (on terms as to costs), with leave “to introduce as a defense the alleged ticket as an anticipation of the patent in suit,” together with an order staying, meanwhile, “the injunction and accounting heretofore awarded.” Pursuant to these rulings, the trial court reopened the cause for reception of the proposed evidence, and upon hearing thereof entered the decree from which the present appeal is brought, whereby the appellant’s bill is dismissed for want of equity.
We believe, therefore, that this appeal raises a single question for review, namely: Whether the evidence so admitted proves anticipation, in the sense of the patent law, of the assumed conception of the patentees above defined. The mandate on the former appeal is conclusive upon all other issues raised by the record therein, and the case was opened up for the purpose alone of ascertaining the force of the additional evidence. This view was rightly recognized by Judge Kohlsaat at the hearing below, and his opinion (194 Fed. 444) sufficiently describes the “excess baggage ticket” and its prior public use, as established by the evidence, and we are satisfied with his definition thereof as proof of anticipation within the above inquiry.
The decree accordingly is affirmed.